Citation Nr: 1130737	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  05-17 573A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Ames, Counsel

INTRODUCTION

The Veteran served on active duty from March 1968 to April 1971.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota (RO).  In a March 2007 decision, the Board denied the claim on appeal.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  Based on a May 2008 Joint Motion for Remand (Joint Motion), the Court remanded this appeal in May 2008 for development in compliance with the Joint Motion.  In December 2009, the Board vacated the March 2007 decision and remanded the claim for additional development.

The appeal is remanded to the RO via the Appeals Management Center, in Washington, DC.


REMAND

In May 2008 the Court remanded this appeal for development in compliance with the Joint Motion.  Specifically, the Joint Motion stated that the Veteran had not been properly informed that treatment records from the St. Paul Vet Center were unobtainable.  Subsequently, in February 2010, the Veteran was provided with adequate notice that the indicated records could not be obtained.  38 C.F.R. § 3.159(e).  In addition, the May 2008 Joint Motion itself is prima fascia evidence that the Veteran's representative had actual knowledge that the records could not be obtained, as well as the Veteran's ultimate responsibility for providing the missing records.  See Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that although notice errors are presumed prejudicial, reversal is not required if VA can demonstrate that the error did not affect the essential fairness of the adjudication by demonstrating, among other things, that the Veteran had actual knowledge).  In this regard, the Board emphasizes that the Veteran's attorney was clearly aware that the missing records could not be obtained, and thus the only purpose of the May 2008 Joint Motion was to give the Veteran a further opportunity to submit the evidence.  

After the Board's December 2009 remand, the Veteran submitted a copy of an October 2008 private medical examination report which was conducted in connection with his employment.  This report included a review of the Veteran's recent posttraumatic stress disorder (PTSD) medical history, and included references to multiple medical records, which are not currently associated with the claims file.  Specifically, the medical examiner cited an additional PTSD examination conducted in connection with his employment in July 2008, as well as VA psychiatric records dated in January 2008, February 2008, April 2008, July 2008, and September 2008.  There are no VA outpatient medical treatment records associated with the claims file for the period from May 2006 to March 2009, nor is there any evidence that an attempt was made to obtain records from this time period.  As such, a remand is required so that an attempt can be made to obtain those records.  38 C.F.R. § 3.159(c) (2010).

Accordingly, the case is remanded for the following actions:

1. The RO must contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated or examined him for his service-connected PTSD.  An attempt must be made to obtain, with any necessary authorization from the Veteran, copies of all pertinent treatment records identified by him in response to this request which have not been previously secured, to specifically include the July 2008 private medical examination conducted in connection with the Veteran's employment, as well as all VA medical records dated from May 2006 to March 2009.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain named records, such records cannot be obtained, the Veteran must be notified and (a) the specific records that cannot be obtained must be identified; (b) the efforts that were made to obtain those records must be explained; (c) any further action to be taken by VA with respect to the claims must be noted; and (d) the Veteran must be notified that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2. The RO must then readjudicate the claim and, thereafter, if the claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

